In an action, inter alia, to recover damages for breach of a home improvement contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated March 17, 2003, as denied his motion to preliminarily enjoin the defendants from filing a notice of mechanic’s lien.
Ordered that the order is affirmed insofar as appealed from, with costs.
To obtain the drastic remedy of a preliminary injunction, a movant must demonstrate (1) a likelihood of success on the merits, (2) irreparable harm if the injunction is denied, and (3) a balance of the equities in favor of granting the injunction (see Matter of Merscorp, Inc. v Romaine, 295 AD2d 431, 432 [2002]; Peterson v Corbin, 275 AD2d 35, 37 [2000]; Laro Maintenance Corp. v Culkin, 255 AD2d 560 [1998]). Here, the plaintiff failed to establish a clear right to relief under the foregoing standard. Thus, the Supreme Court properly denied his motion for a preliminary injunction. Santucci, J.P., Schmidt, Adams and Crane, JJ., concur.